In an action, inter alia, for reinstatement to employment and to recover back pay, the plaintiff appeals, as limited by her brief, from so much of an interlocutory judgment of the Supreme Court, Nassau County (Lally, J.), entered June 4, 2010, as failed to award her predecision interest on her cause of action based on legislative equivalency.
*747Ordered that the interlocutory judgment is affirmed insofar as appealed from, with costs.
The award of back pay to the plaintiff is derived from Civil Service Law § 77, “and that statute does not provide for predecision interest” (Matter of Bello v Roswell Park Cancer Inst., 5 NY3d 170, 174 [2005]). Mastro, J.P., Leventhal, Chambers and Cohen, JJ., concur.